Title: From Thomas Jefferson to John Page, 20 January 1803
From: Jefferson, Thomas
To: Page, John


          
            Dear Sir
            Washington Jan. 20. 1803.
          
          I take the liberty of introducing to your notice the bearer hereof, mr Olsen, minister of his Danish majesty residing here. his public and diplomatic character would of course mark him to you as an object of deserved respect and attention wheresoever he may present himself; but his personal character authorises me to assure you you will find him a person entitled to more than formal civilities. honesty, candor and simplicity have claims on us all independant of public station, and no one I am sure will be more ready than yourself, to meet them with cordiality. in your attentions therefore to this gentleman, besides the respect to merit which your own dispositions always lead you to render, you will have the further inducement of obliging an ancient and constant friend, who takes this opportunity of renewing to you assurances of his affectionate attachment and high consideration.
          
            Th: Jefferson
          
        